EXHIBIT 23.1 MONTGOMERY COSCIA GREILICH LLP Certified Public Accountants 2500 Dallas Parkway, Suite 300 Plano, Texas 75093 972.748.0300 p 972.748.0700 f Thomas A. Montgomery, CPA Matthew R. Coscia, CPA Paul E. Greilich, CPA Jeanette A. Musacchio James M. Lyngholm Christopher C. Johnson, CPA J. Brian Simpson, CPA Rene E. Balli, CPA Erica D. Rogers, CPA Dustin W. Shaffer, CPA Gary W. Boyd, CPA Michal L. Gayler, CPA Gregory S. Norkiewicz, CPA Karen R. Soefje, CPA CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We agree to the use in this Form 8-K of our report, dated May 1, 2012, on our audit of the financial statements of Lily Group Inc. as of and for the years ended December 31, 2011 and 2010 and for the period from August 27, 2008 (Inception) to December 31, 2011. /s/ Montgomery Coscia Greilich LLP MONTGOMERY COSCIA GREILICH LLP Plano, Texas May 3, 2012
